9ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, none of the prior art found by the Examiner discloses the claimed aspects of:  A micro-LED display system, comprising:
a host;
a plurality of row/column drivers, coupled to the host through serial interfaces and configured to provide a plurality of row clock signals and a plurality of column data signals respectively; and
a plurality of micro-LED integrated circuits (uICs), arranged as a matrix comprising a plurality of columns of uICs and a plurality of rows of ulCs, the plurality of columns of pwICs receiving the plurality of column data signals respectively and the plurality of rows of uICs receiving the plurality of row clock signals respectively, wherein all uICs in the same column are cascaded in order and all wICs in the same row are cascaded in order, the uIC receives the column data signal, the row clock signal and a LED enable signal respectively, the pwIC comprises:
a first D-type flip-flop to a fifth D-type flip-flop:
a first ADD gate to a third ADD gate; and
a first transistor to a sixth transistor;
wherein an input terminal of the first D-type flip-flop receives the column data signal and its output terminal is coupled to an input terminal of the second D-type flip-flop, and an output terminal of the second D-type flip-flop is coupled to an input terminal of the third D-type flip-flop, an output terminal of the third D-type flip-flop is coupled to an input terminal of the fourth D-type flip-flop, the other input terminals of the first D-type flip-flop to the fourth D-type flip-flop receive the row clock signal, an input terminal of the fifth D-type flip-flop receives the LED enable signal and the other input terminal of the fifth D-type flip-flop is coupled to an output terminal of the fourth D-type flip-flop, an output terminal of the fifth D-type flip-flop is coupled to a bias voltage, an input terminal of the first AND gate receives the LED enable signal and the other input terminal of the first AND gate is coupled between the first D-type flip-flop and the second D-type flip-flop, an input terminal of the second AND gate receives the LED enable signal and the other input terminal of the second AND gate is coupled between the second D-type flip-flop and the third D-type flip-flop, an input terminal of the third AND gate receives the LED enable signal and the other input terminal of the third AND gate is coupled between the third D-type flip-flop and the fourth D-type flip-flop, the output terminals of the first AND gate to the third AND gate output a first control signal, a second control signal and a third control signal respectively, the first transistor and the second transistor are coupled in series between a red micro-LED and a ground terminal, the first transistor is controlled by the first control signal and the second transistor is controlled by the bias voltage, the third transistor and the fourth transistor are coupled in series between a green micro-LED and the ground terminal, the third transistor is controlled by the second control signal and the fourth transistor is controlled by the bias voltage, the fifth transistor and the sixth transistor are coupled in series between a blue micro-LED and the ground terminal, and the fifth transistor is controlled by the third control signal and the sixth transistor is controlled by the bias voltage.

As to claims 4 and 6, claims 4 and 6 are allowable for similar reasoning given above for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
2. The micro-LED display system of claim 1, wherein the μIC receives the column data signal, the row clock signal and a LED enable signal respectively, the μIC comprises: 
a first D-type flip-flop to a fifth D-type flip-flop; 
a first ADD gate to a third ADD gate; and 
a first transistor to a sixth transistor; 
wherein an input terminal of the first D-type flip-flop receives the column data signal and its output terminal is coupled to an input terminal of the second D-type flip-flop, and an output terminal of the second D-type flip-flop is coupled to an input terminal of the third D-type flip-flop, an output terminal of the third D-type flip-flop is coupled to an input terminal of the fourth D-type flip-flop, the other input terminals of the first D-type flip-flop to the fourth D-type flip-flop receive the row clock signal, an input terminal of the fifth D-type flip-flop receives the LED enable signal and the other input terminal of the fifth D-type flip-flop is coupled to an output terminal of the fourth D-type flip-flop, an output terminal of the fifth D-type flip-flop is coupled to a bias voltage, an input terminal of the first AND gate receives the LED enable signal and the other input terminal of the first AND gate is coupled between the first D-type flip-flop and the second D-type flip-flop, an input terminal of the second AND gate receives the LED enable signal and the other input terminal of the second AND gate is coupled between the second D-type flip-flop and the third D-type flip-flop, an input terminal of the third AND gate receives the LED enable signal and the other input terminal of the third AND gate is coupled between the third D-type flip-flop and the fourth D-type flip-flop, the output terminals of the first AND gate to the third AND gate output a first control signal, a second control signal and a third control signal respectively, the first transistor and the second transistor are coupled in series between a red micro-LED and a ground terminal, the first transistor is controlled by the first control signal and the second transistor is controlled by the bias voltage, the third transistor and the fourth transistor are coupled in series between a green micro-LED and the ground terminal, the third transistor is controlled by the second control signal and the fourth transistor is controlled by the bias voltage, the fifth transistor and the sixth transistor are coupled in series between a blue micro-LED and the ground terminal, and the fifth transistor is controlled by the third control signal and the sixth transistor is controlled by the bias voltage.

3. The micro-LED display system of claim 2, wherein the LED enable signal has an LED turn-on enable period, a pulse width of the column data signal is greater than a pulse width of the row clock signal, a rising edge of the column data signal is earlier than a rising edge of the row clock signal, and a falling edge of the column data signal and a falling edge of the row clock signal are synchronized with each other.

4. The micro-LED display system of claim 1, wherein the μIC receives the column data signal and the row clock signal respectively, the μIC comprises: 
a first D-type flip-flop to a fifth D-type flip-flop; 
a first ADD gate to a third ADD gate; a LED enabling unit; and 
a first transistor to a sixth transistor; wherein an input terminal of the first D-type flip-flop receives the column data signal and its output terminal is coupled to an input terminal of the second D-type flip-flop, and an output terminal of the second D-type flip-flop is coupled to an input terminal of the third D-type flip-flop, an output terminal of the third D-type flip-flop is coupled to an input terminal of the fourth D-type flip-flop, the other input terminals of the first D-type flip-flop to the fourth D-type flip-flop receive the row clock signal, and an input terminal of the fifth D-type flip-flop is coupled to the LED turn-on enabling unit and receives an enable signal, the other input terminal of the fifth D-type flip-flop is coupled to an output terminal of the fourth D-type flip-flop, an output terminal of the fifth D-type flip-flop is coupled to a bias voltage, and an input terminal of the first AND gate is coupled to the LED turn on enabling unit and receives the enable signal, and its other input terminal is coupled between the first D-type flip-flop and the second D-type flip-flop, and an input terminal of the second AND gate is coupled to the LED turn on enabling unit and receives the enable signal, and its other input terminal is coupled between the second D-type flip-flop and the third D-type flip-flop, an input terminal of the third AND gate is coupled to the LED turn-on enabling unit and receives the enable signal, and its other input terminal is coupled between the third D-type flip-flop and the fourth D-type flip-flop, output terminals of the first AND gate to the third AND gate output a first control signal, a second control signal and a third control signal respectively, the first transistor and the second transistor are coupled in series between a red micro-LED and a ground terminal, the first transistor is controlled by the first control signal and the second transistor is controlled by the bias voltage, and the third transistor and the fourth transistor are coupled in series between a green micro-LED and the ground terminal, the third transistor is controlled by the second control signal and the fourth transistor is controlled by the bias voltage, the fifth transistor and the sixth transistor are coupled in series between a blue micro-LED and the ground terminal, the fifth transistor is controlled by the third control signal and the sixth transistor is controlled by the bias voltage.

5. The micro-LED display system of claim 4, wherein a pulse width of the column data signal is greater than a pulse width of the row clock signal, a rising edge of the column data signal is earlier than a rising edge of the row clock signal, and a falling edge of the column data signal and a falling edge of the row clock signal are synchronized with each other, the row clock signal is embedded with an LED turn-on enable period.

6. The micro-LED display system of claim 1, wherein the μIC receives the column data signal and the row clock signal respectively, the μIC comprises: a first D-type flip-flop to a fifth D-type flip-flop; a first ADD gate to a third ADD gate; a LED turn on enabling and DFF reset unit; and a first transistor to a sixth transistor; wherein an input terminal of the first D-type flip-flop receives the column data signal and its output terminal is coupled to an input terminal of the second D-type flip-flop, and an output terminal of the second D-type flip-flop is coupled to an input terminal of the third D-type flip-flop, an output terminal of the third D-type flip-flop is coupled to an input terminal of the fourth D-type flip-flop, the LED turn on enabling and DFF reset unit and the other input terminals of the first D-type flip-flop to the fourth D-type flip-flop all receive the row clock signal, and an input terminal of the fifth D-type flip-flop is coupled to the LED turn on enabling and DFF reset unit to receive an enable signal and the other input terminal of the fifth D-type flip-flop is coupled to an output terminal of the fourth D-type flip-flop, and an output terminal of the fifth D-type flip-flop is coupled to a bias voltage, an input terminal of the first AND gate is coupled to the LED turn on enabling and DFF reset unit to receive the enable signal, and the other input terminal of the first AND gate is coupled between the first D-type flip-flop and the second D-type flip-flop, an input terminal of the second AND gate is coupled to the LED turn on enabling and DFF reset unit to receive the enable signal, and the other input terminal of the second AND gate is coupled between the second D-type flip-flop and the third D-type flip-flop, an input terminal of the third AND gate is coupled to the LED turn on enabling and DFF reset unit to receive the enable signal and the other input terminal of the third AND gate is coupled between the third D-type flip-flop and the fourth D-type flip-flop, output terminals of the first AND gate to the third AND gate output a first control signal, a second control signal and a third control signal respectively, the LED turn on enabling and DFF reset unit is respectively coupled to and provides a reset signal to the other input terminals of the first D-type flip-flop to the fourth D-type flip-flop, the first transistor and the second transistor are coupled in series between a red micro-LED and a ground terminal, the first transistor is controlled by the first control signal and the second transistor is controlled by the bias voltage, the third transistor and the fourth transistor are coupled in series between a green micro-LED and the ground terminal, and the third transistor is controlled by the second control signal and the fourth transistor is controlled by the bias voltage, the fifth transistor and the sixth transistor are coupled in series between a blue micro-LED and the ground terminal, the fifth transistor is controlled by the third control signal and the sixth transistor is controlled by the bias voltage.

7. The micro-LED display system of claim 6, wherein a pulse width of the column data signal is greater than a pulse width of the row clock signal, a rising edge of the column data signal is earlier than a rising edge of the row clock signal, and a falling edge of the column data signal and a falling edge of the row clock signal are synchronized with each other, and the row clock signal is also embedded with an LED turn-on enable period, a falling edge of the reset signal is synchronized with a rising edge of the row clock signal and a rising edge of the reset signal is synchronized with an end time of the LED turn-on enable period and a falling edge of the enable signal.

8. The micro-LED display system of claim 1, wherein the μIC receives the column data signal, the row clock signal, a latch enable signal, and an output reset signal respectively, the μIC comprises a first D-type flip-flop to an eighth D-type flip-flop and a first ADD gate to a third ADD gate, an input terminal of the first D-type flip-flop receives the column data signal and its output terminal is coupled to an input terminal of the second D-type flip-flop, an output terminal of the second D-type flip-flop is coupled to an input terminal of the third D-type flip-flop, and an output terminal of the third D-type flip-flop is coupled to an input terminal of the fourth D-type flip-flop, other input terminals of the first D-type flip-flop to the fourth D-type flip-flop all receive the row clock signal, an input terminal of the fifth D-type flip-flop receives the latch enable signal and the other input terminal of the fifth D-type flip-flop is coupled between the first D-type flip-flop and the second D-type flip-flop, an input terminal of the sixth D-type flip-flop receives the latch enable signal and the other input terminal of the sixth D-type flip-flop is coupled between the second D-type flip-flop and the third D-type flip-flop, an input terminal of the seventh D-type flip-flop receives the latch enable signal and the other input terminal of the seventh D-type flip-flop is coupled between the third D-type flip-flop and the fourth D-type flip-flop, an input terminal of the eighth D-type flip-flop receives the latch enable signal and the other input terminal of the eighth D-type flip-flop is coupled to an output terminal of the fourth D-type flip-flop, an input terminal of the first ADD gate receives the output reset signal and the other input terminal of the first ADD gate is coupled to an output terminal of the fifth D-type flip-flop, an input terminal of the second ADD gate receives the output reset signal and the other input terminal of the second ADD gate is coupled to an output terminal of the sixth D-type flip-flop, an input terminal of the third ADD gate receives the output reset signal and the other input terminal of the third ADD gate is coupled to an output terminal of the seventh D-type flip-flop, output terminals of the first ADD gate to the third ADD gate output a first control signal, a second control signal and a third control signal respectively, and an output terminal of the eighth D-type flip-flop outputs a fourth control signal.

9. The micro-LED display system of claim 8, wherein when the μIC is operated in an all-on mode, the latch enable signal changes from low-level to high-level at a time when the column data signal enters a blanking interval, and then both the row clock signal and the latch enable signal maintain high-level until the row data signal ends at another time when the blanking interval is synchronized from high-level to low-level, and a rising edge of the output reset signal and a rising edge of the row clock signal are synchronized and maintained at high-level, and a start time and an end time of a sub-frame are synchronized with a rising edge of the latch enable signal.

10. The micro-LED display system of claim 8, wherein when the μIC is operated in a pulse-width modulation (PWM) mode, the latch enable signal changes from low-level to high-level at a time when the column data signal enters a blanking interval, and the row clock signal and the latch enable signal are synchronously changed from high-level to low-level at another time in the blanking interval of the column data signal, and a rising edge of the output reset signal and a rising edge of the row clock signal are synchronized and maintained at high-level, and the output reset signal becomes low-level at another time in the blanking interval of the column data signal, and a start time and an end time of a sub-frame are both synchronized with a rising edge of the latch enable signal.

11. The micro-LED display system of claim 1, further comprising a pulse filter, the pulse filter comprises a NOT gate, a current source and a transistor, the current source and the transistor are coupled in series with each other and the NOT gate is coupled to a gate of the transistor, the NOT gate is coupled to the row clock signal and a DFF reset signal or an enable signal is coupled between the current source and the transistor to filter the DFF reset signal or the enable signal.

13. The micro-LED display system of claim 1, wherein the row/column driver comprises a row driver, a column driver, a word line decoder, a frame buffer, a clock buffer, a data arranging unit, a serial protocol interface, a protocol decoder and a register, the protocol decoder is coupled between the serial protocol interface and the register, the data arranging unit is coupled between the protocol decoder and the frame buffer, and the word line decoder is coupled among the clock buffer, the row driver and the frame buffer, the frame buffer is coupled among the word line decoder, the data arranging unit and the row driver, the serial protocol interface receives a serial clock signal and a serial data and control signal respectively, the clock buffer receives the serial clock signal and converts the serial clock signal into a gray-scale clock signal and outputs the gray-scale clock signal to the word line decoder, the row driver outputs the plurality of row clock signals and the column driver outputs the plurality of column data signals respectively.

14. The micro-LED display system of claim 1, wherein the row/column driver comprises a row driver, a column driver, a word line decoder, a frame buffer, a phase-locked loop, a data arranging unit, a serial protocol interface, a protocol decoder and a register, the protocol decoder is coupled between the serial protocol interface and the register, the data arranging unit is coupled between the protocol decoder and the frame buffer, and the word line decoder is coupled among the phase-locked loop, the row driver and the frame buffer, the frame buffer is coupled among the word line decoder, the data arranging unit and the row driver, the serial protocol interface receives a serial clock signal and a serial data and control signal respectively, the phase-locked loop receives the serial clock signal and converts the serial clock signal into a gray-scale clock signal and outputs the gray-scale clock signal to the word line decoder, the row driver outputs the plurality of row clock signals and the column driver outputs the plurality of column data signals respectively.

15. The micro-LED display system of claim 1, wherein the row/column driver comprises a row driver, a column driver, a word line decoder, a frame buffer, an oscillator and one-time programmable, a data arranging unit, a serial protocol interface, a protocol decoder and a register, the protocol decoder is coupled between the serial protocol interface and the register, the data arranging unit is coupled between the protocol decoder and the frame buffer, and the word line decoder is coupled among the oscillator and one-time programmable, the row driver and the frame buffer, the frame buffer is coupled among the word line decoder, the data arranging unit and the row driver, the serial protocol interface receives a serial clock signal and a serial data and control signal respectively, the oscillator and one-time programmable receives the serial clock signal and converts the serial clock signal into a gray-scale clock signal and outputs the gray-scale clock signal to the word line decoder, the row driver outputs the plurality of row clock signals and the column driver outputs the plurality of column data signals respectively.

16. The micro-LED display system of claim 13, wherein the row/column driver also comprises a data correction and mapping unit, the data correction and mapping unit is coupled between the protocol decoder and the data arranging unit and configured to perform data correction and mapping process before data arrangement.

17. The micro-LED display system of claim 1, wherein if a binary PWM method is adopted, a p-th frame of n-bits comprises n sub-frames in order, which are a (n−1)-th sub-frame and a (n−2)-th sub-frame, . . . , a first frame and a zeroth frame, the (n−1)-th subframe has a most significant bit and the zeroth frame has a least significant bit, for each of the plurality of row clock signals, if an enable time length that it corresponds to the zeroth frame is T, then an enable time length that it corresponds to the (n−1)-th frame is (2.sup.n-1*T), an enable time length that it corresponds to the (n−2)-th frame is (2.sup.n-2*T), . . . and an enable time length that it corresponds to the first frame is (2*T), where n and p are both positive integers, and an enable time length that it corresponds to each frame can comprise the same enable time offset or different enable time offsets.

18. The micro-LED display system of claim 1, wherein if a distributed PWM method is adopted, a p-th frame of n-bits comprises (2n−1) sub-frames, which are sequentially a first frame, a second frame, . . . , a (2.sup.n-1)-th sub-frame and a (2.sup.n−1)-th sub-frame, for each of the plurality of row clock signals, an enable time length that it corresponds to each frame can be the same or different and the enable time length that it corresponds to each frame can comprise the same enable time offset or different enable time offsets.

19. The micro-LED display system of claim 1, wherein if a p-th frame comprises (X+Y) bits, X and Y are both positive integers, and when a distributed and binary mixed PWM method is adopted for the p-th frame, a distributed PWM method is adopted for X bits in the (X+Y) bits of the p-th frame and a binary PWM method is adopted for Y bits in the (X+Y) bits of the p-th frame, then the p-th frame comprises (2.sup.X−1) sub-frames corresponding to the X bits and Y sub-frames corresponding to the Y bits, for each of the plurality of row clock signals, enable time lengths it corresponds to the (2.sup.Y−1) sub-frames using the distributed PWM method are all (2.sup.Y*T) and enable time lengths it corresponds to the Y sub-frames using the binary PWM method are (2.sup.Y*T/2), . . . , 2.sup.1*T, 2.sup.0*T respectively, for each of the plurality of row clock signals, each of the (2.sup.Y−1)+Y sub-frames of the p-th frame can have the same enable time offset or different enable time offsets, and the Y sub-frames corresponding to the Y bits can be uniformly interlaced among the (2.sup.X−1) sub-frames corresponding to the X bits; when a separate distributed PWM method is adopted for the p-th frame, the separate distributed PWM method is separately adopted for the X bits and the Y bits of the (X+Y) bit respectively, then the p-th frame includes (2.sup.Y−1) sub-frames corresponding to the X bits and (2.sup.Y−1) sub-frames corresponding to the Y bits, for each of the plurality of row clock signals, enable time lengths of the (2.sup.Y−1) sub-frames are all (2.sup.Y*T) and enabling time lengths of the (2.sup.Y−1) sub-frames are all T, for each of the plurality of row clock signals, each of the (2.sup.Y−1)+(2.sup.Y−1) sub-frames of the p-th frame can have the same enable time offset or different enable time offsets, and the (2.sup.Y−1) sub-frames corresponding to the Y bits can be uniformly interlaced among the (2.sup.X−1) sub-frames corresponding to the X bits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
02/10/2022